DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 2/23/2021 to claim 5 has been entered. Claims 6 and 12-13 have been canceled. Claims 1-5, 7-11 and 14-18 remain pending, of which claims 5 and 7-11 are being considered on their merits. Claims 1-4 and 14-18 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group II, drawn to a method of inducing differentiation and proliferating myeloid-derived suppressor cells (MDSCs), in the reply filed on 11/22/2019 stands.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 remains rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. PGPUB 2012/0082688).
Regarding claim 5, Chen is drawn to methods of culturing and differentiating myeloid derived suppressor cells (MDSCs) from stem cells (see abstract). Regarding claim 5, Chen teaches the method of preparing MDSC comprises contacting stem cells with an effective amount of kit ligand (KL) (stem cell factor, SCF) along with other factors such as macrophage colony-stimulating factor (M-CSF) (see paragraphs [0006] and [0049] for example). Regarding claim 5, Chen teaches the stem cells used in the method are CD34+, and Chen specifically teaches that MDSCs can be made in the method using human cord blood CD34+ cells (see [0056], [0108], [0181], [0183] and [0185] for example). Regarding claim 5, Chen teaches any suitable form of M-CSF can be utilized in the methods of the present invention, including variants, mutants, or fragments of M-CSF as long as they are active and exhibit desired characteristics including stimulating stem cells to differentiate into MDSCs (see paragraph [0051]). Regarding claim 5, Chen teaches GM-CSF can be used in the method (see paragraphs [0142] and [0185]). Regarding claim 5, Chen teaches the MDSCs proliferate in culture (see Figure 6). Regarding claim 5, Chen teaches the MDSC expresses the cell surface markers CD33 and CD11b (see paragraph [0007]).
	Chen does not exemplify differentiating and proliferating MDSCs from CD34+ cord blood-derived cells in GM-CSF and SCF. Chen is silent as to the full expression pattern of the MDSCs.
It would have been obvious to differentiate and proliferate MDSCs from CD34+ cord blood-derived cells in GM-CSF and SCF. A person of ordinary skill in the art would have had a reasonable expectation of success in differentiating and proliferating MDSCs from CD34+ cord blood-derived cells in GM-CSF and SCF because Chen specifically highlights that GM-CSF and SCF can be used to differentiate MDSCs and that MDSCs can be differentiated from CD34+ cord blood-derived cells. The skilled artisan would have been motivated to because Chen 
Chen is silent as to the full expression pattern of the MDSCs. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' MDSCs differs, and if so to what extent, from the MDSCs discussed in Chen.  The prior art MDSCs are made using methods identical to the claimed method, and express CD33 and CD11b just as the MDSCs made in the claimed method. The cited art taken as a whole demonstrates a reasonable probability that the MDSCs of the prior art is either identical or sufficiently similar to the claimed MDSCs that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
	Merely because a characteristic of a known cell is not disclosed in a reference does not make the known cell patentable. The new MDSCs possesses inherent characteristics which might not be displayed in the tests used in Chen.  Clear evidence that the MDSCs of the cited prior art does not possess a critical characteristic that is possessed by the MDSCs made in the claimed method would advance prosecution and might permit allowance of claims to applicants' method.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 7-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. PGPUB 2012/0082688 as applied to claim 5 above, and further in view of Harada et al (2011, Scientific Reports 1(174): 1-8). 
The teachings of Chen are discussed and relied upon above.
Chen does not teach the amounts of GM-CSF and SCF used in the method, the amount of expansion, or the time in culture.

It would have been obvious to culture Chen’s cells with 100 ng/ml GM-CSF and 50 ng/ml SCF for 5 weeks. A person of ordinary skill in the art would have had a reasonable expectation of success in culturing Chen’s cells with 100 ng/ml GM-CSF and 50 ng/ml SCF for 5 weeks because Harada teaches culturing of CD34+ can be done with these levels of factors and for this period of time. The skilled artisan would have been motivated to culture Chen’s cells with 100 ng/ml GM-CSF and 50 ng/ml SCF for 5 weeks because Harada teaches these conditions result in 100,000-fold expansion.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. 
Applicant highlights that Chen does not exemplify combining GM-CSF and SCF in the method and that Chen is silent as to the full expression pattern of the cells produced in Chen’s method. Applicant then broadly states that one of skill in the art would not have predicted that Chen could have been modified to produce the MDSCs with the claimed expression pattern. While this general argument alone is not persuasive as it fails to provide any reasons or evidence to support the applicant’s conclusions, each of the applicants specific arguments are addressed below.  
Applicant highlights that there are differences in surface markers for MDSCs from mouse verses humans, citing to paragraph [0003] of the instant specification. However, as the rejections above are over human cells, and not mouse cells, and since the claims are limited to 
Applicant generally alleges that using different types of progenitor cells would result in different expression patterns of the resulting MDSCs. As an initial matter, it is noted that applicant does not provide any support for this opinion. Importantly, as the rejections above are over the use of human cord blood CD34+ as the starting cell type, and since the claims are limited to human cord blood CD34+ as the starting cell type, this is a moot point. 
Applicant again points to the previously filed Declaration by Tai-Guy Kim, an inventor on the instant application, and alleges that the combination of GM-CSF/ SCF results in higher proliferation and differentiation than the combination of G-CSF/SCF or the combination of M-CSF/SCF (pointing to the Declaration and Figures 1 and 2 of the instant specification). Applicant also highlights that the different cytokine combinations result in different expression patterns of the cells (citing to Figure 2 of the Declaration). However, as stated above, Chen specifically highlights that both GM-CSF and SCF can be used to differentiate MDSCs and Chen teaches the MDSCs proliferate in culture. Furthermore, applicant’s experiments with “G-CSF” do not relate to the teachings of Chen as Chen does not disclose using G-CSF. Indeed, Chen only discusses the use of M-CSF and GM-CSF and therefore applicant’s arguments regarding the use of “G-CSF” do not relate to the instant claims nor the instant rejection. Furthermore, regarding the expression patterns of the cells in Figure 2 of the Declaration, while the black and white image makes it impossible to distinguish which of the lines correspond to which of the groups of cells, it is noted that for each of the tested markers that are specifically listed in the claims, some of the cells for each of the treatments are positive. Therefore this figure does not support applicant’s conclusion that different treatments would not result in the claimed expression pattern. While applicant also alleges that Figure 3 of the Declaration shows differences between the treatment groups, none of the results relate to the cells produced by the claimed method. Even so, just as with the results in Figure 2, while the black and white image is 
While applicant concludes with again with general statements that Chen does not exemplify combining GM-CSF and SCF in the method and that Chen is silent as to the full expression pattern of the cells produced in Chen’s method, as all of the applicant’s specific argument were not persuasive, this argument remains unpersuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653